UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STATES OF AMERICA )
) 3:19-CR-49
Vv. )
) JUDGE VARLAN
JAMIE D. KITTS )
PLEA AGREEMENT

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, Jamie D. Kitts, and the defendant’s attorney, Rachel L. Wolf, have
agreed upon the following:

I. The defendant will plead guilty to the following counts of the Superseding
Indictment:

a) Count One, conspiracy to distribute and possess with intent to distribute 50
grams or more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule IJ:
controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A). The
punishment for this offense is a minimum mandatory term of imprisonment of 10 years and up to
life, a term of supervised release of at least five years, a fine of up to $10,000,000.00, forfeiture,
and a mandatory assessment of $100.00. |

b) Count Five, possession ofa firearm, after having been convicted of a
crime punishable by imprisonment for a term exceeding one year, in violation of 18 U.S.C. §
922(g)(1), The punishment for this offense is a term of imprisonment of up to 10 years, a term
of supervised release of up to three years, a fine of up to $250,000, and a mandatory assessment
of $100.00.

Cc) Count Ten, distribution of five grams or more of methamphetamine, its

salts, isomers, and salts of its isomers, a Schedule II controlled substance, in violation of 21

—USS.C. §§ 841(a)(1) and 841(b)(1)(B). The punishment for this offense is a minimum mandatory

Case 3:19-cr-00049-TAV-DCP Document 83 Filed 08/14/19 Page 1of9 PagelD #: 179

 
~ term of imprisonment of 5 years and up to 40 years, a term of supervised release of at least four
years to life, a fine of up to $5,000,000.00, forfeiture, and a mandatory assessment of $100.00.

2. Inconsideration of the defendant’s guilty plea, the United States agrees to move the
Court at the time of sentencing to dismiss the remaining counts against the defendant in the
Superseding Indictment.

3. The defendant has read the Superseding Indictment, discussed the charges and
possible defenses with defense counsel, and understands the crimes charged. The defendant is
pleading guilty because the defendant is in fact guilty. In order to be guilty, the defendant agrees
that each of the following elements must be proved beyond a reasonable doubt: |

a) As to Count One: (1) the defendant conspired or agreed with at least one
other person to violate the federal drug law, specifically 21 U.S.C. § 841(a)(1) (distribute and
possess with the intent to distribute a controlled substance); (2) the defendant knowingly and
intentionally joined the conspiracy; (3) the defendant participated in the conspiracy: and (4) the
overall scope of defendant’s involvement in the conspiracy was 50 grams or more
methamphetamine, a Schedule IJ controlled substance.

b) — As to Count Five: (1) the defendant has been convicted of a crime punishable
by imprisonment for more than one year; (2) the defendant, following her conviction, knowingly
possessed a firearm; (3) that at the time the defendant possessed the firearm, she knew she had
been convicted of a crime punishable by imprisonment for more than one year; and (4) that the
firearm affected interstate commerce. |

c) As to Count Ten: (1) the defendant knowingly, intentionally and without
authority distributed a controlled substance; (2) the controlled substance was in fact
methamphetamine, a Schedule II controlled substance; and (3) the weight of the

methamphetamine defendant distributed was five grams or more.

Case 3:19-cr-00049-TAV-DCP Document 83 Filed 08/14/19 Page 2 of 9 PagelD #: 180

 
4, In support of the defendant's guilty plea, the defendant agrees and stipulates to the
following facts, which satisfy the offense elements. These are the facts submitted for purposes
of the defendant's guilty plea. They do not necessarily constitute all of the facts in the case. ~
Other facts may be relevant to sentencing. Both the defendant and the United States retain the
right to present additional facts to the Court to ensure a fair and appropriate sentence in this case.

a) This investigation was initiated by the 9th J udicial Drug Task Force
(JDTF) in Loudon County, TN, in September 2018. The defendant admits that between on or
about November 2018, and March 26, 2019, she was engaged in a conspiracy to distribute and
possess with intent to distribute methamphetamine. Specifically, the defendant would obtain
methamphetamine from a source of supply and then distribute the substances to lower level
distributers and users within the Eastern District of Tennessee, some of which were named co-
conspirators in the Superseding Indictment.

b) During this investigation, on multiple occasions, law enforcement utilized
a confidential source to conduct controlled buys to purchase methamphetamines from the
defendant. On January 30, 2019, the confidential source reached out to the defendant for the
purposes of purchasing methamphetamines. The defendant directed the confidential source to
meet her in the parking lot of the Helen Ross McNabb Center in Lenior City, TN. The defendant
arrived to the parking lot along with co-defendant John Sentell, Jr. and provided approximately
29.3 grams of crystal methamphetamine to the confidential source in exchange for $550. The
defendant agrees that the substance she provided to the confidential source was actual
methamphetamines.

ro) Based on various controlled buys involving the defendant, on March 26,
2019, law enforcement from the 9th JDTF executed a search warrant at 405 Durbin Drive in

Knoxville, TN, which was identified as a location being used by the defendant and her boyfriend,

Case 3:19-cr-00049-TAV-DCP Document 83 Filed 08/14/19 Page 3 of 9 PagelD #: 181

 
co-defendant Jahmal Tory, to distribute drugs. The defendant and Tory were present at the time
of the search warrant execution. During the search of this residence, law enforcement found
heroin, crystal methamphetamine, baggies, scales, and other paraphernalia, a handgun with no
magazine in the defendant’s purse, marijuana, and nearly $4000 in cash. The drugs were sent to
the Drug Enforcement Administration laboratory for testing which resulted in positive tests of
10.19 grams of a mixture containing heroin and fentanyl and 155.63 grams of actual “ice”
methamphetamine. The unloaded handgun found in the defendant’s purse was a Walther, Model
PPX, 9mm semi-automatic pistol. The defendant admits that she received the firearm in a trade
for drugs the previous day with co-defendant John Sentell, Jr. The defendant admits that atthe
time of her possession of the firearm, she knew she had a previous felony conviction of a crime
punishable by imprisonment greater than one year, and that it was unlawful for her to possess a
firearm. The defendant also agrees that the firearm she possessed affected interstate commerce.

d) The defendant further admits that between on or about November 2018,
and March 26, 2019, the amount of actual methamphetamine-she possessed with intent to
distribute and distributed while being engaged in the conspiracy was at least 500 grams but less —
than 1.5 kilograms (base offense level’34).

5. The defendant understands that by pleading guilty the defendant is giving up

several rights, including:

a) the right to plead not guilty;

b) the right to a speedy and public trial by jury;

c) the right to assistance of counsel at trial;

d) the right to be presumed innocent and to have the burden of proof placed
on the United States to prove the defendant guilty beyond a reasonable doubt;

e) the right to confront and cross-examine witnesses against the defendant;
4

Case 3:19-cr-00049-TAV-DCP Document 83 Filed 08/14/19 Page 4of9 PagelD #: 182

 
f) the right to testify on one’s own behalf, to present evidence in opposition to
the charges and to compel the attendance of witnesses; and
7) the right not to testify and to have that choice not used against the defendant.
6. The parties agree that the appropriate disposition of this case would be the following
as to each count:
a) The Court may impose any lawful terms of imprisonment, any lawful fines,
and any lawful terms of supervised release up to the statutory maximums;
b) The Court will impose special assessment fees as required by law; and
c) The Court may order forfeiture as applicable and restitution as appropriate.
No promises have been made by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense
counsel or any other person regarding any potential sentence in this case are not binding on the
Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant's
guilty plea. The defendant understands that the sentence in this case will be determined by the
Court after it receives the presentence report from the United States Probation Office and any
information presented by the parties. The defendant acknowledgés that the sentencing
determination will be based upon the entire scope of the defendant's criminal conduct, the
defendant's criminal history, and pursuant to other factors and guidelines as set forth in the
Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.
7. Given the defendant's agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3E1.1(a) of the
Sentencing Guidelines. Further, if the defendant's offense level is 16 or greater, and the defendant

is awarded the two-level reduction pursuant to Section 3E1.1(a), the United States agrees to move,

5

Case 3:19-cr-00049-TAV-DCP Document 83 Filed 08/14/19. Page 5of9 PagelD #: 183

 
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3E1.1(b) of the Sentencing Guidelines. Should the defendant engage in any
conduct or make any statements that are inconsistent with accepting responsibility for the
defendant's offense(s), including violations of conditions of release or the commission of additional
offenses prior to sentencing, the United States will be free not to make such motion or to withdraw
such motion if already made, and will be free to recommend to the Court that the defendant not
receive any offense level reduction. for acceptance of responsibility under Section 3E1.1 of the
Sentencing Guidelines.

8. The defendant agrees to pay the special assessment in this case prior to sentencing.

9, Financial Obligations. The defendant agrees to pay all fines and restitution imposed
by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution -
amount shall be considered due and payable immediately If the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at
any time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the
authority to establish payment schedules to ensure payment of the fine and/or restitution. The
defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
the Court by set-off of federal payments, execution on non-exempt property, and any other means
the United States deems appropriate. The defendant and counsel also agree that the defendant may
be contacted post-judgment regarding the collection of any financial obligation imposed by the
Court without notifying the defendant’s counsel and outside the presence of the defendant's counsel.
In order to facilitate the collection of financial obligations to be imposed with this prosecution, the
defendant agrees to disclose fully all assets in which the defendant has any interest or over which

the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or

Case 3:19-cr-00049-TAV-DCP Document 83 Filed 08/14/19 Page 6of9 PagelD #: 184

 
other third party. In furtherance of this agreement, the defendant additionally agrees to the
following specific terms and conditions:

a) If so requested by the United States, the defendant will promptly submit a
completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it
directs. The defendant promises that such financial statement and disclosures will be complete,
accurate, and truthful.

b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant's ability to satisfy any financial
obligation imposed by the Court.

c) If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s office to permit the U.S. Attorney’s Office
to obtain financial and tax records of the defendant.

10. The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to
the case. Accordingly, in consideration of the concessions made by the United States in this
agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offenses committed, the defendant voluntarily, knowingly, and intentionally agrees to the following:

a) The defendant will not file a direct appeal of the defendant’s convictions or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above the
sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court, whichever is greater. The defendant also waives the right to
appeal the Court’s determination as to whether the defendant’s sentence will be consecutive or

partially concurrent to any other sentence.

Case 3:19-cr-00049-TAV-DCP Document 83 Filed 08/14/19 Page 7 of 9 PagelD #: 185

 
b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.
§ 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two
exceptions: The defendant retains the right to file a § 2255 motion as to (i) prosecutorial
misconduct and (ii) ineffective assistance of counsel.

C) The defendant will not, whether directly or by a representative; request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,

5 U.S.C. Section 552a. | |

11. This agreement becomes effective once it is signed by the parties and is not
contingent on the defendant’s entry of a guilty plea. Ifthe United States violates the terms of this
agreement, the defendant will have the right to withdraw from this agreement. If the defendant
violates the terms of this agreement in any way (including but not limited to failing to enter guilty
plea as agreed herein, moving to withdraw guilty plea after entry, or by violating any court order or
any local, state or federal law pending the resolution of this case), then the United States will have
the right to void any or all parts of the agreement and may also enforce whatever parts of the
agreement it chooses. In addition, the United States may prosecute the defendant for any and all
federal crimes that the defendant committed related to this case, including any charges that were
dismissed and any other charges which the United States agreed not to pursue. The defendant
expressly waives any statute of limitations defense and any constitutional or statutory speedy trial or
double jeopardy defense to such a prosecution. The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s

guilty plea in this case.

Case 3:19-cr-00049-TAV-DCP Document 83 Filed 08/14/19 Page 8o0f9 PagelD #: 186

 
12. The United States will file a Supplement in this case, as is routinely done in every
case, even though there may or may not be any additional terms. If additional terms are included in
the Supplement, they are hereby fully incorporated herein.

13. This plea agreement constitutes the full and complete agreement and understanding
between the parties concerning the defendant's guilty plea to the above-referenced charge, and there *
are no other agreements, promises, undertakings, or understandings between the defendant and the
United States. This plea agreement supersedes any other plea agreements the defendant may have
entered into prior to the execution of this agreement. The parties understand and agree that the
terms of this plea agreement can be modified only in writing signed by all of the parties and that any
and all other promises, representations, and statements whether made before, contemporaneous

with, or after this agreement, are null and void,

 

 

J. DOUGLAS OVERBEY
. UNITED STATES ATTORNEY
Bli4/14 By: < A VG.
Date BRENT N. JONES

Assistant United States Attorney

| 13\19 Namie) DAG —

 

 

 

 

Date — : 7 IED. Ns
/ J . LAA
Date ‘ RACHEL L. UY.

Attorney for the Defendant

Case 3:19-cr-00049-TAV-DCP Document 83 Filed 08/14/19 Page 9of9 PagelD #: 187

 
